DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hill (US 2011/0300917).
Regarding claims 1, 9, and 17-20: Hill discloses a system for interactive fan engagement with live events comprising: a server, including a first processor and first non-volatile memory (see paragraphs [0012]-[0018]), comprising: a communications interface for receiving updated event data relating to an ongoing live event and for transmitting and receiving selection and status information with remote computing devices related to the ongoing live event (see paragraphs [0012]-[0018], showing communication networks for connecting and sharing data and feed of the live events to users); a database for storing the updated event data (see paragraph [0008], showing database for capturing live game gameplay); and the first processor having software which when executed by the first processor compares the selection and status information with the updated event data to identify correct selections that occurred prior to a corresponding portion of the updated event data and to identify user accounts 

	Regarding claims 2 and 10: Hill discloses further comprising: a remote computing device, including a second processor and second non-volatile memory, separate from the server (see figure 1, paragraph [0033], showing client computer used by remote players 180, 182, 184), comprising: a display for displaying the status information for the ongoing live event as received from the server; a user interface for receiving selection information from a user identifying an expected outcome relating to the ongoing live event; and a second communications interface for transmitting the selection information to the server and for receiving status information identifying the correct selections as associated with a user account associated with the user (see paragraph [0033], showing client computer used by remote players, where the client device could be desktop computer, laptop, cell phone, etc., where all these devices include a display, user interface /input options, and communication interface for communicating with the gaming and live event network). 

	Regarding claims 3 and 11: Hill discloses wherein the second processor has software which when executed by the processor will cause the processor to receive the selection from the user using the user interface and update the display with an indication of a correct selection upon receipt of the status information from the server (see paragraph [0018], showing processor for processing interaction between the live game server and the remote player’s client device).

	Regarding claims 4 and 12: Hill discloses further comprising: the remote computing devices comprising: a microphone for receiving sound and converting the sound into electronic signals for transmission to other of the remote computing devices; and wherein the first processor further includes software which when executed by the first processor causes the server to identify those of the remote computing devices within a particular geographic area associated with the ongoing live event and to 

	Regarding claims 5, 6, 13, and 14: Hill discloses wherein: the server further comprises a geolocation system for receiving location information associated with each of the remote computing devices in communication with the server relative to the ongoing live event; and wherein the first processor further includes software which when executed by the first processor causes the server to use the geolocation system to identify those of the remote computing devices within the particular geographic area associated with the ongoing live event (see paragraph [0011], showing the online game server determining location).

	Regarding claims 7 and 15: Hill discloses further comprising the remote computing devices comprising: a camera for capturing images and sound and converting the images and sound into audiovisual data for transmission to others of the remote computing devices; and wherein the first processor further includes software which when executed by the first processor causes the server to identify those of the remote computing devices within a particular geographic area associated with the ongoing live event and to instruct the camera for at least one of the remote computing devices within the particular geographic area to capture images and sound and to cause the audiovisual data to be transmitted to other of the remote computing devices in response to an occurrence within the ongoing live event (see paragraph [0032], showing including capture devices such as camera for capturing sensory data and implementing in the live event player interaction).

. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Niles discloses interactive mixed reality system for a real-world event; Sarkar discloses spectator view into an interactive gaming world showcase in a live event held in a real-world venue; Klein et al discloses milestone driven data feed systems and methods for live events; Larsuel discloses system and method for live even notification; Block et al discloses systems and methods of distribution of live streaming video feeds to and from video callers during a video collaboration session.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADETOKUNBO OLUSEGUN TORIMIRO whose telephone number is (571)270-1345. The examiner can normally be reached Mon-Fri (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David L Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/ADETOKUNBO O TORIMIRO/Primary Examiner, Art Unit 3715